UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6136



SAMUEL C. DAVIS,

                                              Plaintiff - Appellant,

          versus


LEON C. BANKS, Attorney,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   David C. Norton, District Judge.
(CA-03-3376-8-18BI)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel C. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel   C.   Davis   appeals    the    district   court’s    order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district   court   referred   this    case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge

recommended that relief be denied and advised Davis that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Davis failed to object to the magistrate

judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                 See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Davis has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           Davis’ motion for appointment of counsel is denied.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED


                                    - 2 -